Citation Nr: 0707510	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for fracture, distal right fibula, with arthritis of ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in January 2007.


FINDING OF FACT

The veteran's service-connected fracture, distal right 
fibula, with arthritis of the ankle, is well healed as there 
is no current medical evidence of malunion, nonunion, or 
instability.  The disability is manifested by, at most, only 
moderate limitation of motion with minimal degenerative 
changes. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
fracture, distal right fibula, with arthritis of the ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5262, 5270-5274 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in October 2004 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate increased ratings claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  He 
was, in essence, told to submit pertinent evidence he had in 
his possession.  The letters further addressed the 
information and evidence necessary to establish an effective 
date in the event that an increased rating is granted.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records, 
private medical records, VA treatment records, and multiple 
VA examination reports.  As the veteran has been afforded 
multiple VA examinations in relation to his claim, the Board 
finds that the record as it stands now includes sufficient 
medical evidence to decide the claim at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

The veteran's right ankle disability, described as fracture, 
distal right fibula with arthritis of ankle, is currently 
rated under the provisions of Diagnostic Code 5262, which 
state that malunion of the tibia and/or fibula with slight 
knee or ankle disability warrants a 10 percent disability 
rating; malunion of the tibia and/or fibula with moderate 
knee or ankle disability warrants a 20 percent disability 
rating; and malunion of the tibia and/or fibula with marked 
knee or ankle disability warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5262.  

The medical evidence of record includes an October 2004 VA 
examination report which shows that the veteran reported 
constant pain, stiffness and swelling with occasional 
episodes of giving way.  Examination of the right ankle 
revealed 15 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  Radiographs showed medial joint line narrowing and 
mild lateral joint spurring at the joint surfaces.  The 
diagnosis was minimal to moderate degenerative arthrosis of 
the right ankle, status post ankle fracture.  The examiner 
noted that he found no evidence that the right ankle's range 
of motion was additionally limited upon repetitive use.

VA treatment records from December 2004 show that the 
veteran's right ankle had no swelling and his range of motion 
was within normal limits with some associated discomfort 
without acute tenderness.  A January 2005 VA treatment note 
shows that the veteran's ankle demonstrated no evidence of 
inflammatory reactions and that the veteran had full range of 
motion of the right ankle.  There was tenderness on 
palpation.  The veteran requested an ankle brace and was 
apparently given one.  A June 2005 VA treatment note shows 
that the veteran reported walking for one hour every day.  

A July 2005 VA examination report shows that the veteran 
reported right ankle pain.  He stated that he was able to 
stand for one hour and walk for one to three miles before his 
ankle would bother him.  The examiner noted that the veteran 
used a right ankle brace for walking.  The veteran was noted 
to have an antalgic gait in the examining room, but the 
examiner noted that his gait was normal upon entering the 
examining room and then dramatically changed to antalgic on 
exiting the examination.  The veteran had 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with pain 
beginning at 30 degrees.  The examiner noted that the veteran 
did not have instability of the right ankle.  Ankle x-ray 
images showed very mild degenerative joint disease.  The 
examiner noted that the right ankle had very mild 
degenerative joint disease which could not explain the severe 
display of joint immobility with ambulation.  The examiner 
also noted that the examiner's right knee disability was not 
related to his right ankle disability as the abnormalities of 
the veteran's right knee were consistent with the 
abnormalities of the veteran's left knee, indicating that the 
disability was not related to the right leg fracture or right 
ankle disability.

A March 2006 VA examination report shows that the veteran 
reported persistent pain, stiffness and swelling in the right 
ankle.  He reported wearing a lace-up ankle brace on the 
right ankle.  On physical examination, the veteran had 
tenderness to palpation.  There was no instability of the 
right ankle.  He had 10 to 40 degrees of range of motion.  
There was no pain on range of motion.  The main finding on 
examination was the tenderness on palpation.  

A March 2006 private medical report from M. M., M. D., shows 
that the veteran had osteoarthritis of the ankles but did not 
have instability or loss of function of his right ankle.  The 
physician did note that the veteran had problems with ankle 
pain on prolonged standing.  A related March 2006 x-ray of 
the veteran's right ankle showed an old avulsion, medial 
malleolus.

The Board finds that the medical evidence of record does not 
demonstrate moderate ankle and knee disability secondary to 
the fracture of the right fibula in order to warrant a 20 
percent disability rating.  As previously mentioned, although 
some abnormality of the right knee was noted, it was 
consistent with the abnormality of the veteran's left knee, 
indicating that the abnormality was not etiologically related 
to the right leg fracture for which the veteran is service 
connected.  With respect to the severity of the veteran's 
right ankle disability, the medical evidence of record 
indicates limitation of range of motion to, at most, 10 
degrees of dorsiflexion and 30 degrees of plantar flexion, 
taking into account pain on motion.  

Although the veteran was given an ankle brace at his own 
request, there is no evidence of instability of the ankle 
joint and the veteran reports being able to walk for one hour 
each day.  The veteran also reports being able to walk up to 
three miles before being bothered by his ankle pain.  In 
fact, the March 2006 examination report from M. M., M. D., 
said the veteran did not have loss of function of the ankle.  
Although the initial radiographs from October 2004 were 
described by the examiner as displaying "mild to moderate" 
degenerative joint disease of the right ankle, the Board 
notes that the more recent radiographs from July 2005 were 
described by the examiner as showing "very mild" 
degenerative joint disease.  As such, the Board finds that 
the totality of the medical evidence preponderates against a 
finding that there is malunion or nonunion of the tibia or 
fibula with associated moderate disability of the knee and/or 
ankle in order to warrant a 20 percent disability rating 
under Diagnostic Code 5262.

As for other potentially applicable Diagnostic Codes, the 
Board notes that under the Diagnostic Codes that apply to the 
ankle, the veteran would not qualify for a disability rating 
in excess of 10 percent under Diagnostic Codes 5270 and 5272 
as there is no evidence of any ankylosis of the ankle, 
subastragala or tarsal joints.  Additionally, there is no 
evidence of malunion of the os calcis or astragalus or of an 
astragalectomy in order to warrant a disability rating in 
excess of 10 percent under Diagnostic Codes 5273 and 5274.  
Finally, the Board notes that there is no evidence of marked 
limitation of motion of the ankle in order to warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5271.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The ranges of motion as 
documented in the October 2004 and July 2005 VA examination 
reports reflected additional limitation of function due to 
symptoms that include pain, weakness, fatigability, lack of 
endurance.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the veteran contends that he 
quit working because of his ankle disability, the veteran has 
submitted no objective evidence to support his assertion.  In 
the absence of such factors, the Board finds that criteria 
for submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for fracture, distal right fibula, with arthritis of ankle is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


